             Case 1:19-mc-00042-LGS Document 5 Filed 03/07/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :                  3/7/2019
 IN RE EX PARTE APPLICATION OF TAMAR :
 PERRY, ET AL., FOR JUDICIAL ASSISTANCE :
 PURSUANT TO 28 U.S.C. § 1782.                                  :    19 Misc. 42 (LGS)
                                                                :
                                                                :          ORDER
                                                                :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Applicants Lilly Perry, Tamar Perry, Gal Greenspoon-Perry, Dan Greenspoon,

Ron Greenspoon, and M.G., a minor acting through her father Hagai Greenspoon, request an order

of judicial assistance pursuant to 28 U.S.C. § 1782.

        WHEREAS, Section 1782 contains three statutory requirements: “(1) . . . the person from

whom discovery is sought reside[s] (or [is] found) in the district of the district court to which the

application is made, (2) . . . the discovery [is] for use in a proceeding before a foreign tribunal, and

(3) . . . the application [is] made by a foreign or international tribunal or any interested person.”

Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 243 (2d Cir. 2018) (internal

quotation marks omitted) (alterations in original). “Once the statutory requirements are met, a

district court may order discovery under § 1782 in its discretion, taking into consideration the ‘twin

aims’ of the statute, namely, ‘providing efficient means of assistance to participants in international

litigation in our federal courts and encouraging foreign countries by example to provide similar

means of assistance to our courts.’” Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P.,

798 F.3d 113, 117 (2d Cir. 2015). The Supreme Court has identified four additional factors:

        (1) whether the person from whom discovery is sought is a participant in the foreign
        proceeding, in which case the need for § 1782(a) aid generally is not as apparent; (2)
        the nature of the foreign tribunal, the character of the proceedings underway abroad,
        and the receptivity of the foreign government or the court or agency abroad to U.S.
        federal-court judicial assistance; (3) whether the § 1782(a) request conceals an
        attempt to circumvent foreign proof-gathering restrictions or other policies of a
        foreign country or the United States; and (4) whether the request is unduly intrusive
           Case 1:19-mc-00042-LGS Document 5 Filed 03/07/19 Page 2 of 2


       or burdensome.

Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (internal quotation marks omitted).

       WHEREAS, “[A] Section 1782 applicant must establish that he or she has the practical

ability to inject the requested information into a foreign proceeding.” In re Accent Delight Int’l

Ltd., 869 F.3d 121, 132 (2d Cir. 2017). “Without some means of injecting the evidence into the

proceeding, a § 1782 applicant cannot show that it has a role in the proceeding, such that it may

‘use’ the information, or, as we have recently said, employ it ‘with some advantage.’” Certain

Funds, 798 F.3d at 120. “A mere showing that discovery sought would be ‘useful’ to applicants,

without an ability to introduce the information into evidence in a foreign proceeding, is not

enough.” In re China Petrochemical Dev. Corp., No. 17 Civ. 2138, 2018 WL 1320665, at *2 (D.

Conn. Mar. 14, 2018) (citing In re Accent Delight Int’l, 869 F.3d at 131).

       WHEREAS, Applicants have failed to show that they meet the “for use” requirement.

Although Applicants assert that they initiated a criminal complaint and have joined as private

parties asserting a claim for damages, they have not shown a means for Applicants to inject

evidence into the Liechtenstein proceeding. It is hereby

       ORDERED that Applicants’ request for an order of judicial assistance pursuant to 28

U.S.C. § 1782 is DENIED without prejudice because Applicants have failed show that they meet

the “for use” requirement of 28 U.S.C. § 1782.

       If Applicants seek to amend the Petition and supporting papers, they may file their updated

papers by March 18, 2019, including proposed subpoenas rather than a request to appoint a

Commissioner of the Court.

       The Clerk of Court is directed to close the motion at Docket Number 1.

Dated: March 7, 2019
       New York, New York
                                                  2
